ORDER

PER CURIAM.
AND NOW, this 10th day of November, 2004, the Petition for Alowance of Appeal is hereby GRANTED, the order of the Superior Court is VACATED, and this case REMANDED. As petitioners’ challenge was confined to the application of this statute, and not its facial constitutionality, the Attorney General did not need to be notified. See Kepple v. Fairman Drilling Co., 532 Pa. 304, 615 A.2d 1298 (1992). This case is therefore remanded for the *885Superior Court to review the merits of this issue. Jurisdiction relinquished.
Justice SAYLOR files a Dissenting Statement.